DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claims 1 and 7 refer to component (C) and component (D). However, since there are no prepositions “the” or “said” in front of component (C) and component (D), it is not clear if  component (C) and component (D) are the same as previously cited or different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaughary et al (US 2007/0173613), as evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

5. Chaughary et al discloses a cross-linkable composition comprising:
A) a free-radical cross-linkable polymer, specifically ethylene/propylene/diene monomers (EPDM) ([0054], [0064], as to instant claim 2);
B) 0.5-20%wt of a free-radical inducing species ([0051]), specifically a peroxide, such as 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne (Mw of 286.41) ([0070]; [0071]);
C) a free-radical trapping species, specifically bis-TEMPO, i.e.
Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl) sebacate ([0047]).

6.  As evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer, bis TEMPO is having structure of the Formula I below and Mw of 510.72 (as to instant claims 3-6):


    PNG
    media_image1.png
    116
    303
    media_image1.png
    Greyscale
 Formula I
7. The specifically exemplified compositions comprise 3g bis-TEMPO (Mw 510.72) and 2g (Mw 286.41) of Luperox 130 peroxide (Table II).

Using the formula for calculation of molar ratio of nitroxide groups to peroxide groups as cited on p. 30, lines 5-15 of instant specification and presented below:

    PNG
    media_image2.png
    72
    351
    media_image2.png
    Greyscale

the molar ratio for the 3 g bis-TEMPO (Mw 510.72) and 2 g of Luperox 130 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne peroxide (Mw 286.41) ([0127]) will be:
     
  [3 x (1/510.72) x2]/ [2 x (1/286.41) x 2)] = 0.012/0.014 = 0.86 (as to instant claims 1   
       and 7).

8.  The molar ratio for the 6 g bis-TEMPO (Mw 510.72) and 4 g of Luperox 130 2,5-bis (ter-butylperoxy)-2,5-dimethyl-3-hexyne peroxide (Mw 286.41)  (Table VI) will be:
    
   [6 x (1/510.72) x2]/ [4 x (1/286.41) x 2)] = 0.023/0.028 = 0.82 (as to instant claims 1   
       and 7).

9.  Further cited is a cross-linked polymer comprises said cross-linkable composition ([0079], as to instant claim 8) and articles of manufacture produced from the composition comprising shoe soles, gaskets, profilers ([0088], as to instant claims 9-10).

10.  Though Chaughary et al does not explicitly recite the cross-linked composition being formed by thermally treating the composition at a temperature of 50-150ºC, said limitation is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985). 

11.  Though Chaughary et al does not exemplify the use of ethylene-propylene-diene polymer EPDM as the component A), based on the teachings of Chaughary et al, it would have been obvious to a one of ordinary skill in the art to choose and use EPDM as the polymer component A) in the composition of Chaughary et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 


12.    Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chaughary et al (US 2007/0173613), as evidenced by Bis-(1-oxyl- 2,2,6,6-tetramethyl piperidine-4-yl)sebacate flyer, in view of Esseghir et al (US 7,465,769).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

	
13. The discussion with respect to Chaughary et al (US 2007/0173613), set forth in paragraphs 4-11 above, is incorporated here by reference.

14. Though Chaughary et al does not explicitly recite the cross-linkable polymer being EPDM and the cross-linked composition being formed by thermally treating the composition at a temperature of 50-150ºC,
Esseghir et al discloses a cross-linkable composition and a cross-linked composition based on combination of EPDM copolymer, peroxide and TEMPO (col. 2, lines 40-55; col. 7, lines 25-30), wherein the cross-linking is cited to take place usually at a temperature of about 100ºC to about 200ºC (col. 7, lines 7-10).

15. Since both Chaughary et al and Esseghir et al  are related to cross-linkable and cross-linked compositions based on combination of elastomers, such as EPDM, peroxide and TEMPO, and thereby belong to the same field of endeavor, wherein Esseghir et al  teaches the cross-linking of said composition typically taking place at a temperature of about 100ºC, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Esseghir et al  and Chaughary et al, and to choose and use EPDM copolymer as the component A) in the composition of Chaughary et al  and to conduct cross-linking of the composition of  Chaughary et al at a temperature of about 100ºC, as taught by Esseghir et al  as well, since such compositions are cited as being typically cured as said temperatures, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Conclusion
16.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0149626 is related to cross-linkable compositions comprising peroxides and TEMPO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764